Exhibit 99.3 Financial Statements of Soleco SRL As At December 31, 2012 (Audited) And As At June 30, 2013 (Unaudited) Soleco SRL Financial Statements as at June 30, 2013 Contents Page Report of Independent Auditors Report 2 Statements of Financial position 3 Statements of Comprehensive Income (Loss) 4 Statements of Changes in Equity 5 Statements of Cash Flows 6 Notes to the Financial Statements 7-16 Independent Auditors’ Report The Board of Directors Soleco SRL We have audited the accompanying statement of financial position of Soleco SRL (hereinafter the "Company") as of December 31, 2012, and the related statement of comprehensive loss, changes in equity and cash flows for the year ended December 31, 2012 and the related notes to the financial statements. Management’s Responsibility for the Financial Statements Management is responsible for the fair presentation of these financial statements in accordance with International Financial Reporting Standards (“IFRS”); this includes the fair presentation of the financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these financial statements based on our audits.We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements. The procedures selected depend on the auditors’ judgment, including the assessment of the risks of material misstatement of the financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control. Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the financial statements. We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Qualification As discussed in Note 2(A) to the financial statements, the Company has not presented prior period comparatives because such comparatives are not required by Rule 3-05 of the United States Securities and Exchange Commission Regulation S-X. In our opinion, disclosure of comparatives is required by International Financial Reporting Standards as issued by the International Accounting Standards Board (“IASB”). Opinion In our opinion, except of as mentioned above, the financial statements referred to above present fairly in all material respects, the financial position of Soleco SRL as of December31, 2012, and the results of its operations and its cash flows for the year then ended in accordance with IFRS as issued by the International Accounting Standards Board. /s/ Somekh Chaikin Somekh Chaikin Certified Public Accountants (Isr.) Member firmof KPMG International Tel-Aviv, Israel December 25, 2013 2 Soleco SRL Statements of Financial position as at Convenience translation intoUSDollars (Note 2 C3) Convenience translation intoUSDollars (Note 2 C3) June 30 June 30 December 31 December 31 Note Euro in thousands US$ in thousands Euro in thousands US$ in thousands Unaudited Audited Assets Current assets: Cash and cash equivalents 14 18 44 57 Restricted cash 9 12 9 12 Trade receivables 95 22 29 Other receivables and prepaid expenses 3 Non-current assets Property, plant and equipment 4 Total assets Liabilities and Equity Current liabilities Accounts payable 5 6 21 28 Accrued expenses and other payables 5 Loans to Related Parties 7 Non-current liabilities Other long-term liabilities Total liabilities Equity Share capital 10 13 10 13 Retained Earnings 74 97 Total equity 84 Total liabilities and equity The accompanying notes are an integral part of the financial statements. 3 Soleco SRL Statement of Comprehensive Income (Loss) Convenience translation intoUSDollars (Note 2 C3) Convenience translation intoUSDollars (Note 2 C3) For the six months ended June 30 For the six months ended June 30 For the year ended December 31 For the year ended December 31 For the six months ended June 30 Unaudited Audited Unaudited Note Euro in thousands US$ in thousands Euro in thousands US$ in thousands Euro in thousands Revenues Operating expenses Depreciation expenses 8B Gross profit General and administrative expenses 8C 51 66 57 Operating Profit Financing expenses 8A Profit (loss) before taxes on income ) 86 Tax on income 9 19 25 59 77 61 Net profit (loss) for the period ) 25 4 Soleco SRL Statements of Changes in Equity Convenience translation intoUSDollars (Note 2 C3) Euro in thousands US$ in thousands Share Accumulated Deficit/ capital Retained Earning Total Total Balance as at January 1, 2013 (audited) 10 Loss for the period - ) ) ) Balance as at June 30, 2013 (unaudited) 10 74 84 Balance as at January 1, 2012 (audited) 10 Loss for the year - ) ) ) Balance as at December 31, 2012 (audited) 10 Balance as at January 1, 2012 10 Profit for the period - 25 25 33 Balance as at June 30, 2012 (unaudited) 10 The accompanying notes are an integral part of the financial statements. 5 Soleco SRL Statement of Cash Flows Convenience translation intoUSDollars (Note 2 C3) Convenience translation intoUSDollars (Note 2 C3) For the six months ended June 30 For the six months ended June 30 For the year ended December 31 For the year ended December 31 For the six months ended June 30 Euro in thousands US$ in thousands Euro in thousands US$ in thousands Euro in thousands Unaudited Audited Unaudited Cash flows from operating activities Net Profit (loss) 25 Adjustments for: Depreciation Decrease (increase) in trade receivables ) ) 3 4 ) Decrease (increase) in other receivable and prepaid expenses ) ) 47 61 ) Decrease in trade payables ) Decrease in payables and accrued expenses ) Taxes on income 19 25 59 77 61 Interest on loans from related parties Net cash provided by operating activities Cash flows from investing activities: Purchase of property and equipment ) ) (6
